Citation Nr: 0832053	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-39 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

The veteran served in the United States Naval Reserve from 
November 1960 to July 1962, with a period of active duty for 
training from June 25, 1961 to July 8, 1961.  

The veteran was initially denied service connection for a 
lumbosacral strain in January 1968.  In an April 1, 1968 
letter, the RO explained that the veteran's claim was denied 
due to the lack of evidence establishing the in-service 
incurrence or aggravation of such a condition.  He did not 
initiate an appeal. 

In September 2004, the veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for lumbosacral strain.  The RO denied his claim in the 
above-mentioned September 2005 rating decision on the grounds 
that new and material evidence had not been submitted.  The 
veteran duly perfected an appeal. 

The veteran's case was remanded by the Board in August 2006 
in order to hold a personal hearing.  The veteran testified 
at a Travel Board hearing which was chaired by the 
undersigned Veterans Law Judge (VLJ) at the Boston RO in 
October 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.  

In July 2007 the Board determined that the veteran had 
submitted new and material evidence and reopened his claim.  
The Board remanded the claim for further development.  This 
was accomplished.  In July 2008, a supplemental statement of 
the case (SSOC) was issued by the VA Appeals Management 
Center (AMC) which denied the veteran's claim.  The veteran's 
reopened case is once again before the Board. 


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's low back spine disability is related to his 
military service.


CONCLUSION OF LAW

The veteran's low back disability was incurred by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a low 
back disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In August 2006 and July 2007 the Board remanded this case for 
additional development.  Specifically, in August 2006 the 
Board remanded the veteran's claim in order to schedule him 
for a personal hearing.  The claim was again remanded in July 
2007 in order to provide the veteran with additional notice 
of the Veterans Claims Assistance Act of 2000 (VCAA) and to 
obtain a medical opinion.  The claim was then to be 
readjudicated.  

The veteran was afforded a personal hearing in October 2006.  
He was mailed a VCAA notice letter on August 7, 2007, and the 
requested medical opinion was obtained in April 2008.  The 
claim was then readjudicated via the July 2008 SSOC.  


Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
claim for lumbosacral strain in August 2005 and August 2007.  
The Board need not, however, discuss the sufficiency of these 
notice letters or VA's development of the claim in light of 
the fact that the Board is granting the claim.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the United States Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-
mentioned August 2007 letter.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has moderate facet arthropathy of 
the L5-S1 and L3-4 vertebrae as well as mild facet 
arthropathy of the L4-5 vertebrae.  Hickson element (1) has 
therefore been satisfied.

With respect to Hickson element (2), a service treatment 
record from June 30, 1961 states, "bad back."  While the 
medical record does not explain the etiology of this 
condition the veteran testified in October 2006 that he was 
seeking treatment for a back injury sustained during basic 
training.  See The October 2006 hearing transcript, page 10.  
Specifically, the veteran testified that during basic 
training he was required to jump into a pool from a height of 
10 feet.  In an effort to avoid fellow service members who 
were already in the pool, the veteran stated that he 
contorted his back and injured himself upon landing in the 
water.  The undersigned VLJ, who presided at the hearing, 
sees no reason to doubt the testimony of the veteran, which 
was taken under oath and appears congruent with the medical 
record.

While the record indicated that the veteran had injured his 
back and wore a back brace for 4-6 months prior to enlisting 
in the Naval Reserves, the medical evidence indicates that 
this injury had completely healed prior to his enlistment.  
See the October 1960 enlistment examination (finding no 
spinal or musculoskeletal abnormalities); see also a November 
2005 letter from R.A.D., M.D.  Accordingly the Board finds 
that the statutory presumption of soundness has not been 
rebutted.  

For these reasons, Hickson element (2) has been satisfied. 

With respect to Hickson element (3), in July 2007 the Board 
reopened the veteran's claim.  As was noted by the Board:

In his report, Dr. R.A.D. stated that the veteran 
injured his lumbosacral spine while in high school 
and that this injury had completely healed prior to 
the veteran's entrance into military service.  Dr. 
R.A.D. also stated that the veteran injured his 
lumbosacral spine while in military service and 
that his current back condition is causally related 
to this injury. . . .

Although based to some degree on the veteran's own 
statements, this recent medical nexus opinion 
appears to be congruent with certain clinical 
evidence of record in 1968, in particular the 
enlistment examination report, which while 
identifying a history of back disability found the 
veteran fit for service, as well as the sick call 
report from June 30, 1961.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  

See the Board's July 2007 decision, page 13.  The case was 
remanded in order to obtain a medical opinion regarding the 
etiology of the veteran's lumbosacral disability. 

In August 2007 the veteran's claims folder was reviewed by a 
VA examiner, who determined that there was a 50 percent 
probability that the veteran's current back disability was 
aggravated by his naval service.  While the August 2007 VA 
examiner's opinion is not a model of medical exposition, it 
is clear that the examiner believed that there was a 50 
percent probability that the veteran's current back 
disability was related to his military service.  There are no 
other medical nexus opinions of record.  As a result, Hickson 
element (3), and therefore all elements, have been met. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence is at least in 
equipoise.  The benefit sought on appeal is accordingly 
granted.

ORDER

Entitlement to service connection for a lumbosacral strain is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


